            Case 1:20-cv-06611-AKH Document 3 Filed 08/19/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
 FRANCISCO ZAYAS GARCIA,                                         :   ORDER REGULATING
                                                                 :   PROCEEDINGS
                                          Petitioner,            :
                                                                 :   20 Civ. 6611 (AKH)
              -against-                                          :
                                                                 :
 THOMAS DECKER, Director of New York Field :
 Office, U.S. Immigration and Customs Enforcement; :
 CHAD WOLF, Acting Secretary, U.S. Department :
 of Homeland Security; WILLIAM BARR, U.S. :
 Attorney General; STEVEN AHRENDT, Warden, :
 Bergen County Jail,                                             :
                                                                 :
                                          Respondents.           :
                                                                 :
 --------------------------------------------------------------- x
ALVIN K. HELLERSTEIN, U.S.D.J.:
                 In 2007, a court of the Dominican Republic found Petitioner Francisco Zayas

Garcia guilty of murder, and sentenced him to a substantial term of imprisonment. See Habeas

Pet., ECF No. 1, at ¶ 35. Rather than serve out his sentence, Garcia fled the Dominican Republic

and entered the United States in 2009 under the visa waiver program. See id. at ¶¶ 2, 35.

                 In August 2019, U.S. Immigration and Customs Enforcement arrested Garcia, a

citizen of the Dominican Republic, and commenced removal proceedings. Garcia in turn applied

for asylum, withholding of removal, and relief under the Convention Against Torture. On June 2

of this year, Garcia’s application was denied by an Immigration Judge, see IJ Decision, ECF No.

1-3, and Garcia’s appeal therefrom remains pending, see Habeas Pet. at ¶ 7.

                 Now before the Court is Garcia’s petition for a writ of habeas corpus and for an

injunction requiring his release from custody for the duration of his ongoing immigration appeal.

See Habeas Pet. at ¶ 16; Motion for Injunctive Relief, ECF No. 2. Garcia claims that his various
          Case 1:20-cv-06611-AKH Document 3 Filed 08/19/20 Page 2 of 2




medical ailments subject him to unconscionable risk of COVID-19 complications and that ICE is

not providing him with adequate medical treatment.

               Having examined Garcia’s papers, the Court hereby orders the United States

Attorney for the Southern District of New York to file its opposition, if any, no later than August

27, 2020. Garcia shall file a reply—again, if any—on or before August 31.



               SO ORDERED.

Dated:         August 19, 2020                          _____________/s/______________
               New York, New York                          ALVIN K. HELLERSTEIN
                                                           United States District Judge




                                                 2
